NO. 07-06-0125-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                    APRIL 24, 2006

                         ______________________________


                         GUADALUPE VALDEZ, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

              NO. 50,196-C; HONORABLE PATRICK A. PIRTLE, JUDGE

                        _______________________________

Before REAVIS and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


      On March 6, 2006, appellant Guadalupe Valdez filed notices of appeal in trial court

cause numbers 50,139-C and 50,196-C. The clerk’s record has been filed in 50,139-C,

and a motion for extension of time has been filed in 50,196-C indicating appellant has not

paid nor made arrangements to pay for the record. The State filed and the trial court
granted a motion to dismiss the charge against appellant in cause number 50,196-C. We

dismiss for want of jurisdiction.


       Generally, this Court has jurisdiction to consider an appeal where there has been

a judgment of conviction. See Petty v. State, 800 S.W.2d 582, 583 (Tex.App.–Tyler 1990,

no pet.). An order dismissing an indictment is not an order from which an appeal can be

perfected. See generally id. at 583-84 (applying federal law holding that dismissal of an

indictment is not an appealable order and review of a dismissal order must await the

outcome of a trial).


       Accordingly, the clerk’s motion for extension of time is rendered moot and this

purported appeal is dismissed for want of jurisdiction.1


                                          Don H. Reavis
                                            Justice


Do not publish.




       1
      Our disposition in this cause does not affect appellant’s appeal in trial court cause
number 50,139-C, our cause number 07-06-0124-CR.

                                             2